Title: To George Washington from the Seneca Chiefs, 1 December 1790
From: Seneca Chiefs
To: Washington, George



[1 December 1790]

To the great Councillor of the thirteen fires.
The Speech of the Corn-planter, Half-town and the Great-Tree chiefs of the Senecca Nation.
Father
The voice of the Senecca Nation speaks to you the great Councillor, in whose heart, the wise men of the thirteen fires, have placed their wisdom. It may be very small in your ears, & we therefore entreat you to hearken with attention. For we are about to speak of things which are to us very great. When your army entered the Country of the Six Nations, we called you the Town-destroyer and to this day, when that name is heard, our women look behind them and turn pale, and our children cling close to the neck of their mothers. Our Councillors and warriors are men, and can not be afraid; but their hearts are grieved with the fears of our women & children, and desire, that it may be buried so deep, as to be heard no more. When you gave us peace we called you father, because you promised to secure us in the possession of our Land. Do this and so long as the Land shall remain that beloved name shall live in the heart of every Senecca.
Father,
We mean to open our hearts before you, and we earnestly desire, that you will let us clearly understand, what you resolve to do. When our chiefs returned from the treaty of fort Stanwix, and laid before our Council what had been done there our Nation was surprized to hear, how great a Country you had compelled them to give up, to you, without paying us any thing for it. Every one said your hearts were yet swelled with resentment against us for what had happened during the war: but that one day you would reconsider it with more kindness. We asked each other what we had done to deserve such severe chastisement.
Father,
When you kindled your thirteen fires seperately, the wise men

that assembled at them told us you were all brothers, the children of one great Father who regarded also the red people as his children. They called us brothers and invited us to his protection. They told us he resided beyond the great waters where the sun first rises: That he was a King whose power no people could resist, and that his goodness was bright as that sun. What they said went to the bottom of our hearts: We accepted the invitation and promised to obey him. What the Senecca Nation promise they faithfully perform; and when you refused obedience to that King he ordered us to assist his beloved men in making you sober. In obeying him we did no more than you yourselves had lead us to promise. The men who claimed this promise said that you were children and had no Guns that when they had shaken you, you would submit. We hearkened to them and were deceived until your army approached our towns. We were deceived but your people in teaching us to confide in that King, had helped to deceve us and wnow appeale to your hearts. Is the blame all ours?
Father,
When we saw we were deceived and heard the invitation which you gave us to draw near to the fire you had kindled and talk with you concerning peace we made haste towards it. You then told us we were in your hand & that by closing it you could crush us to nothing; and you demanded of us a great Country as the price of that peace you had offered us; as if our want of strength had destroyed our rights. Our Chiefs had felt your power & were unable to contend against you and they therefore gave up that Country. What they agreed to has bound our nation. But your anger against us must by this time be cooled, and altho’ our Strength has not encreased nor your power become less we ask you to consider calmly were the terms dictated to us reasonable and just?
Father,
Your commissioners when they drew the line which seperated the land then given up to you, from that which you agreed should remain to be ours did, most solemly promise, that we should be secured in the peaceable possession of the lands which we inhabited, East, & North, of that line. Does this promise bind you?
Hear now we entreat you, what has since happened, concerning that Land. On the day on which we finished the treaty at

fort Stanwix, commissioners from Pensylvania, told our chiefs, that they had come there to purchase from us, all the Lands belonging to us within the lines of their State, and they told us that their line would strike the river Susquehanna below Tioga branch. They then left us to consider the bargain ’till the next day. On the next day we let them know, that we were unwilling to sell all the Lands within their State, and proposed to let them have a part of it which we pointed to them in their map.
They told us they must have the whole: That it was already ceded to them by the great King at the time of making peace with you, and was their own. But they said they would not take advantage of that, and were willing to pay us for it after the manner of their Ancestors. Our chiefs were unable to contend at that time, & therefore they sold the Lands up to the line which was then shewn to them as the line of that State. What the Commissioners had said about the land having been ceded to them at the peace our Chiefs considered only as intended to lessen the price, & they passed it by with very little notice; but since that time we have heard so much of the right to our lands which the King gave when you made peace with him that it is our earnest desire you will tell us what they mean.
Father,
Our nation empowered John Livingston to let out a part of our lands on rent. He told us he was sent by Congress to do this for us and we fear he has deceived us on the writing he obtained from us: For since the time of our giving that power, a man of the name of Phelps has come among us, and claimed our whole Country northward of the line of Pensylvania under purchase from that Livingston to whom he said he had paid twenty thousand dollars for it. He said also he had bought likewise from the Council of the thirteen fires, and paid them twenty thousand dollars more for the same. And he said also that it did not belong to us for that the great King had ceded the whole of it when you made peace with him. Thus he claimed the whole country North of Pensylvania and west of the Lands belonging to the Cayugas. He demanded it: He insisted on his demand and declared that he would have it all. It was impossible for us to grant him this and we immediately refused. After some days he proposed to run a line at a small distance Eastward of our western boundary which we also refused to agree to. He then threatened us with immediate war if we did not comply. Upon this threat our Chiefs

held a Council and they agreed that no event of war could be worse than being driven with our wives & children from the only Country which we had any right to. and therefore weak as our nation was, they determined to take the chance of war rather than submit to such unjust demands, which seemed to have no bounds. Street the great trader at Niagara was then with us having come at the request of Phelps, and as he always professed to be our great friend we consulted him on this subject; He also told us, that our Lands had been ceded by the King and that we must give them up.
Astonished at what we heard from every quarter, with hearts akeing with compassion for our women and children, we were thus compelled to give up all our Country North of the line of Pensylvania, and East of the Chenesco river up to the forks, and East of a South line drawn from that fork to the Pensylvania line. For this Land Phelps agreed to pay us Ten thousand dollars in hand and one thousand dollars a year for ever. He paid us two thousand & five hundred dollars in hand part of the Ten thousand, and he sent for us last Spring to come and receive our money; but instead of paying us the remainder of the Ten Thousand dollars, and the one thousand dollars due for the first year, he offered us no more than five hundred dollars, and insisted he had agreed with us for that sum only to be paid yearly. We debated with him six days during all which time he persisted in refusing to pay us our just demand; and he ins[is]ted that we should receive the five hundred dollars, and Street from Niagara, also insisted on our receiving the money as it was offered to us. The last reason he assigned for continuing to refuse paying us was, that the King had ceded the lands to the thirteen fires and that he had bought them from you and paid you for them.
We could bear this confusion no longer, & determined to press thro’ every difficulty, and lift up our voice that you might hear us, and to claim that security in the possession of our lands which your commissioners so solemly promised us, and we now entreat you to enquire into our complaints and redress our wrongs.
Father.
Our writings were lodged in the hands of Street of Niagara, as we supposed him to be our friend; but when we saw Phelps consulting with Street, on every occasion, we doubted of his honesty towards us, and we have since heard, that he was to

receive for his endeavors to deceive us, a peice of land ten miles in width west of the Chenesco river, and near forty miles in length extending to lake Ontario; and the lines of this tract have been run accordingly tho no part of it is within the bounds which limit his purchase. No doubt he meant to deceive us.
Father,
You have said we were in your hand, and that by closing it, you could crush us to nothing. are you determined to crush us? If you are, tell us so that those of our nation who have become your children & are determined to die so, may know what to do: In this case one chief has said, he would ask you to put him out of pain: Another, who will not think of dying by the hand of his father, has said he will retire to the Chataughque, eat of the faral root, and sleep with his fathers in peace.
Before you determine on a measure so unjust, look up to the God who made us, as well as you, we hope he will not permit you to destroy the whole of our nation.
Father,
Hear our case, many nations inhabited this Country, but they had no wisdom, and therefore they warred, together. The six Nations were powerful & compelled them to peace: The Lands for a great extent were given up to them, but the nations which were not destroyed, all continued on those Lands and claimed the protecti[on] of the six Nations, as the brothers of their fathers. They were men and when at peace had a right to live on the Earth. The French came among us and built Niagara. They became our fathers, and took care of us. Sr William Johnson came and took that Fort from the French; he became our father and promised to take care of us and did so till you were too strong for his King. To him we gave four miles round Niagara, as a place of Trade. We have already said how we came to join against you. We saw that we were wrong: we wished for peace. You demanded a great Country to be given up to you. It was surrendered to you as the price of peace and we ought to have peace, and possession, of the little Land which you then left us.
Father,
When that great Country was given up, there were but few Chiefs present, and they were compelled to give it up. And it is not the Six nations only, that reproach those Chiefs, with having given up that Country; the Chipaways and all the nations who lived on those lands westward, call to us & ask us brothers of

our fathers where is the place which you have reserved for us to lie down on.
Father,
You have compelled us to do that which has made us ashamed. We have nothing to answer to the children of the brothers of our fathers. When last Spring they called on us to go to war to secure them a bed to lie upon, The Seneccas entreated them to be quiet until we had spoken to you: but on our way down we heard, your army had gone to the Country which those nations inhabit: and if they meet together the best blood on both sides will stain the ground.
Father,
We will not conceal from you, that the great God, and not m⟨a⟩n has preserved the Corn planter from his own nation: for they ask continually, where is the Land which our children and their children after them are to lie down on?
You told us say they, that the line drawn from Pensylvania, to lake Ontario, would mark it for ever on the East, and the line running from Beaver Creek, to Pensylvania, would mark it on the west; and we see that it is not so. For first one, and then another, come and take it away, by order of that people, who promised to secure it to us. He is silent for he has nothing to answer.
When the Sun goes down, he opens his heart before God, and earlier than that Sun appears again upon the Hills, he gives thanks for his protection during the night, for he feels, that among men become desperate by their danger, it is God only that can preserve him. He loves peace, and all that he had in store he has given to those who have been robbed by your people, lest they should plunder the innocent to repay themselves: the whole season which others employed in providing for their families, he has spent in his endeavors to preserve peace. And at this moment his wife and children are lying on the Ground in want of food. His heart is in pain for them; but he percieves that the great God will try his firmness in doing what is right.
Father,
The Game which the great Spirit sent into our Country for us to eat, is going from among us: We thought he intended we should till the ground as the white people do, and we talked to one another about it. But before we speak to you of this, we

must know from you, whether you mean to leave us, and our children, any land to till. Speak plainly to us concerning this great business. All the Lands we have been speaking of belonged to the Six Nations: no part of it ever belonged to the King of England, and he could not give it to you. The Land we live on our Fathers received from God, and they transmitted it to us, for our Children and we cannot part with it.
Father,
We told you we would open our hearts to you. Hear us once more.
At fort Stanwix we agreed to deliver up those of our people, who should do you any wrong, that you might try them, and punish them according to your Law. We delivered up two men, accordingly. But instead of trying them according to your Law, the lowest of your people took them from your magistrate, and put them immediately to death. It is just to punish murder with death, but the Seneccas will not deliver up their people to men, who disregard the treaties of their own nation.
Father,
Innocent men of our nation are killed one after another, and of our best families: But none of your people who have committed the murders have been punished. We recollect that you did not promise to punish those who killed our people, and we now ask, Was it intended that your people should kill the Seneccas, and not only remain unpunished by you: but be protected by you against the next of kin?
Father,
These are to us very great things. We know that you are strong and we have heard that you are wise; and we wait to hear your answer to what we have said that we may know that you are just.
Signed at Philadelphia the first day of December. 1790.

          
            
            his
          
          
            Present at signing
            Corn X planter
          
          
            Joseph Nicolson
            mark
          
          
             Interpreter
            his
          
          
            T.J. Matlack.
            Half X Town
          
          
            
            mark
          
          
            
            his
          
          
            
            Great X Tree
          
          
            
            mark
          
        
